UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                    ______

                                       No. 13-9003
                                         ______

                                   JAMES A. DENNIS

                                            v.

      SECRETARY, PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
   SUPERINTENDENT, STATE CORRECTIONAL INSTITUTION AT GREENE;
  SUPERINTENDENT, STATE CORRECTIONAL INSTITUTION AT ROCKVIEW;
           DISTRICT ATTORNEY OF PHILADELPHIA COUNTY,
                                                 Appellants
                             ______

                      On Appeal from United States District Court
                        for the Eastern District of Pennsylvania
                              (E.D. Pa. No. 2-11-cv-01660)
                       District Judge: Honorable Anita B. Brody
                                         ______

PRESENT: McKEE, Chief Judge, RENDELL, AMBRO, FUENTES, SMITH,
         FISHER, CHAGARES, JORDAN, HARDIMAN, GREENAWAY, Jr.,
         VANASKIE, SHWARTZ, and KRAUSE Circuit Judges
                                        ORDER
       A majority of the active judges having voted for rehearing en banc in the above
captioned case, it is ordered that the petition for rehearing is GRANTED. The Clerk of
this Court shall list the case for rehearing en banc at the convenience of the Court. The
opinion and judgment entered February 9, 2015 are hereby vacated.


                                                        By the Court,

                                                        s/ Theodore A. McKee
                                                        Chief Circuit Judge
Date: May 6, 2015
NMR/cc:      Stuart B. Lev, Esq.
             Amy L. Rohe, Esq.
             Thomas W. Dolgenos, Esq.
             Ryan Dunlavey, Esq.
             Catherine M.A. Carroll, Esq.